DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 10 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  4, and 10 of copending Application No. 17/190,414 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent application.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  A notice of allowance of reference application 17/190,414 was mailed-out on 04/20/2022, and a corrected notice of allowance was mailed-out on 05/09/2022.

U. S. Patent  Application  17/190,414
Instant Claim
1. An optical unit with shake-correction function, comprising: 
a movable body comprising a camera module; 
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; 
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting with the optical axis and around a second axis intersecting the optical axis and the first axis; 
a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure; and 
a rolling corrective-magnet drive structure, configured to rotate the movable body around the optical axis, 
wherein the rolling corrective-magnet drive structure comprises: a rolling corrective magnet, being fixed to one of the movable body and the fixed body; and 
two rolling corrective coils, being fixed to the other of the movable body and the fixed body, wherein the rolling corrective magnet is configured to be polarized and magnetized in a circumferential direction and includes a first magnetic polarization line and a second magnetic polarization line which extend in parallel in a direction of the optical axis, wherein the two rolling corrective coils are arranged in a circumferential direction around the optical axis, and wherein, when viewed from a radial direction centered on the optical axis, the first magnetic polarization line overlaps with an opening of one of the rolling corrective coils, and the second magnetic polarization line overlaps with an opening of the other of the rolling corrective coils.
1. An optical unit with shake-correction function, comprising:
a movable body including a camera module;
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; and
a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure,
wherein the rotational support structure includes:
a first annular groove, provided in the movable body coaxially with the optical axis;
a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; and
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller, and
wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis.
4. The optical unit with shake-correction function according to claim 1, wherein the rotational support structure comprises: 

a first annular groove, being provided on the movable body in a state of being coaxial with the optical axis; 

a plate roller, comprising a second annular groove to face the first annular groove in the direction of the optical axis; 

a plurality of spherical objects, being inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and 

a pressurization structure, configured to apply a force to bring the first annular groove and the second annular groove closer to each other in the direction of the optical axis, wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, wherein the plate roller is non-magnetic, and 

wherein the pressurization structure comprises: 

a magnet component, being fixed to a portion of the plate roller in the circumferential direction around the optical axis; and 
a magnet, configured to be fixed to a portion of the movable body in the circumferential direction and attract the magnetic component.
1. An optical unit with shake-correction function, comprising:
a movable body including a camera module;
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; and
a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure,
wherein the rotational support structure includes:
a first annular groove, provided in the movable body coaxially with the optical axis;
a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; and
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller, and
wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis.
4. The optical unit with shake-correction function according to claim 1, wherein the rotational support structure comprises: 

a first annular groove, being provided on the movable body in a state of being coaxial with the optical axis; 

a plate roller, comprising a second annular groove to face the first annular groove in the direction of the optical axis; 
a plurality of spherical objects, being inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and 

a pressurization structure, configured to apply a force to bring the first annular groove and the second annular groove closer to each other in the direction of the optical axis, wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, wherein the plate roller is non-magnetic, and 

wherein the pressurization structure comprises: 

a magnet component, being fixed to a portion of the plate roller in the circumferential direction around the optical axis; and 

a magnet, configured to be fixed to a portion of the movable body in the circumferential direction and attract the magnetic component.
5. The optical unit with shake-correction function according to claim 4, wherein the rotational support structure includes: 
a pressurization structure configured to apply a force that brings the first annular groove and the second annular groove closer to each other in the direction of the optical axis; 
wherein the plate roller is non-magnetic; 
wherein the pressurization structure includes: 
a magnetic member, being fixed to a part of the plate roller main body in the circumferential direction around the optical axis; and 
a magnet, being fixed to a part of the end plate portion in the circumferential direction to attract the magnetic component.
10. The optical unit with shake-correction function according to claim 1, further comprising: 
a shake corrective-magnet drive structure, configured to rotate the movable body around the first axis and the second axis, wherein the shake corrective-magnet drive structure and the rolling corrective-magnet drive structure are arranged in the circumferential direction around the optical axis, wherein the shake corrective-magnet drive structure comprises: 
a shake-correction magnet, being fixed to one of the movable body and the fixed body; and 
a shake-correction coil, being fixed to the other of the movable body and the fixed body, wherein the shake-correction magnet is configured to be polarized and magnetized in the direction of the optical axis, and comprises one magnetic polarization line to extend in a circumferential direction, and wherein, when viewed from the radial direction, the magnetic polarization line of the shake-correction magnet overlaps with an opening of the shake-correction coil.
10. The optical unit with shake-correction function according to claim 4, further comprising: 
a shake-corrective magnet drive structure, configured to rotate the movable body around the first axis and around the second axis, wherein the shake corrective-magnet drive structure and the rolling corrective-magnet drive structure are arranged in a circumferential direction around the optical axis; wherein the shake-corrective magnet drive structure includes: 
a shake-corrective magnet, being fixed to the movable body; and 
a shake-corrective coil, being fixed to fixed body. 


Claims 1, 2, 4,  5, 7 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3, 5, and 7 of copending Application No. 17/191,664 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent application.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

U. S. Patent  Application  17/191,664
Instant Claim
1. An optical unit with shake-correction function, the optical unit comprising: 
a movable body comprising a camera module; 
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; 
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis, and around a second axis intersecting the optical axis and the first axis; and 
a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure, 
wherein the rotational support structure comprises: 
a first annular groove, being provided on the movable body in a state of being coaxial with the optical axis; 
a plate roller, comprising a second annular groove facing the first annular groove in a direction of the optical axis; and 
a plurality of spherical objects, being inserted into the first annular groove and the second annular groove to roll between the movable body and the play roller, wherein the plate roller comprises: 
a plate roller annular portion, comprising the second annular groove; and 
a pair of plate roller extension portions, being protruded from the plate roller annular portion toward both sides in a direction of the first axial, wherein the gimbal mechanism is configured to rotatably support each of the pair of plate roller extension portions around the first axis on the first axis, and wherein the movable body comprises a first-side stopper part to face one of the pair of plate roller extension portions with a gap from one side in a circumferential direction around the optical axis.
1. An optical unit with shake-correction function, comprising:
a movable body including a camera module;
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; and
a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure,
wherein the rotational support structure includes:
a first annular groove, provided in the movable body coaxially with the optical axis;
a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; and
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller, and
wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis.
2. The optical unit with shake-correction function according to claim 1, wherein the movable body comprises; 
a holder made of metal, configured to hold the camera module; 
an annular first rail member, configured to be fixed to the holder and surround the optical axis; and 
a stopper mechanism, being fixed to the holder, wherein the first rail member comprises the first annular groove, and wherein the stopper mechanism is made of metal and comprises the first-side stopper part.
2. The optical unit with shake-correction function according to claim 1, wherein the movable body includes:
a holder made of metal, configured to hold the camera module; and
a first rail member in an annular shape, being fixed to the holder and surrounding the optical axis; 
wherein the first rail member is made of metal; and 
the first annular groove is provided in the first rail member.
7. The optical unit with shake-correction function according to claim 2, wherein the holder is made of a magnetic material, wherein the optical unit further comprises: 
a rolling corrective-magnet drive structure, configured to rotate the movable body around the optical axis, and wherein the rolling corrective-magnet drive structure comprises: 
a rolling corrective magnet, being fixed to the holder; and a rolling corrective coil, being fixed to the fixed body.
4. The optical unit with shake-correction function according to claim 2, further comprising: 
a rolling corrective-magnet drive structure, configured to rotate the movable body around the optical axis, wherein the rolling corrective-magnet drive structure includes: 
a rolling corrective magnet, being fixed to the movable body; and a rolling corrective coil, being fixed to the fixed body; 
wherein the holder is made of magnetic metal and includes: 
a frame portion, configured to surround the camera module from an outer circumference side; an annular end plate portion, configured to bend from an end of the frame portion on one side in the direction of the optical axis to an inner circumference side; and 
a flange portion, configured to bend from an end of the frame portion on the other side in the direction of the optical axis to an outer circumference side; 
wherein the first rail member is fixed to the end plate portion; and the rolling corrective magnet is fixed to the frame portion and is in contact with the flange portion from one side in the direction of the optical axis.
3. The optical unit with shake-correction function according to claim 2, wherein the rotational support structure comprises
a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove closer to each other in the direction of the optical axis, 
wherein the plate roller is non-magnetic, 
wherein the pressurization structure comprises: 
a first magnetic component, being fixed to one of the pair of plate roller extension portions; a second magnetic component, being fixed to the other of the pair of plate roller extension portions; and 
a first magnet and a second magnet which are fixed to the holder, and wherein the stopper mechanism comprises: a first positioning portion, configured to arrange the first magnet at a position overlapping with the first magnetic component when viewed from the direction of the optical axis; and 
a second positioning portion, configured to arrange the second magnet in a position overlapping with the second magnetic component when viewed from the direction of the optical axis.
5. The optical unit with shake-correction function according to claim 4, wherein the rotational support structure includes: 
a pressurization structure configured to apply a force that brings the first annular groove and the second annular groove closer to each other in the direction of the optical axis; 
wherein the plate roller is non-magnetic; 
wherein the pressurization structure includes: 
a magnetic member, being fixed to a part of the plate roller main body in the circumferential direction around the optical axis; and 
a magnet, being fixed to a part of the end plate portion in the circumferential direction to attract the magnetic component.
5. The optical unit with shake-correction function according to claim 4, wherein the pressurization structure comprises: 
a third magnetic component, being fixed to the plate roller protruding portion; and a third magnet, being fixed to the holder, and wherein the stopper mechanism comprises: 
a third positioning portion, configured to arrange the third magnet at a position overlapping with the third magnetic component when viewed from the direction of the optical axis.
7. The optical unit with shake-correction function according to claim 6, wherein
the stopper mechanism includes a positioning portion configured for arranging the magnet at a position where the magnet overlaps with the magnetic component when viewed from the direction of the optical axis.



Claims 1 and 10 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of copending Application No. 17/191,623 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent application.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

U. S. Patent  Application  17/191,623
Instant Claim
2. The optical unit with shake-correction function according to claim 1, further comprising: 
a rotational support structure, configured to support the movable body to be rotatable around the optical axis of the lens of the camera module, wherein the gimbal mechanism is configured to support the movable body via the rotational support structure, the fixed body is configured to support the movable body via the gimbal mechanism and the rotational support structure; wherein the rotational support structure includes: 
a first annular groove, provided in the movable body coaxially with the optical axis; 
a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; 
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller; and 
a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove closer to each other in the direction of the optical axis; 
wherein the first connecting mechanism is configured to connect the first axis-side extension part and the plate roller.
1. An optical unit with shake-correction function, comprising:
a movable body including a camera module;
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; and
a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure,
wherein the rotational support structure includes:
a first annular groove, provided in the movable body coaxially with the optical axis;
a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; and
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller, and
wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis.
3. The optical unit with shake-correction function according to claim 2, further comprising: 
a shake corrective-magnet drive structure, configured to rotate the movable body around the first axis and around the second axis, wherein the case includes a frame plate portion made of non-magnetic metal that surrounds the movable body around the optical axis; 
wherein the shake corrective-magnet drive structure includes: 
a shake corrective magnet, fixed to the movable body; and 
a shake corrective coil, fixed to a side opposite to the shake corrective magnet in the frame plate portion; 
wherein the first portion is located inside the frame plate portion; the second portion is located on an outer circumference side of the frame plate portion; and 
the bent portion overlaps with the frame plate portion when viewed from the direction of the optical axis.
10. The optical unit with shake-correction function according to claim 4, further comprising: 
a shake-corrective magnet drive structure, configured to rotate the movable body around the first axis and around the second axis, wherein the shake corrective-magnet drive structure and the rolling corrective-magnet drive structure are arranged in a circumferential direction around the optical axis; 
wherein the shake-corrective magnet drive structure includes: 
a shake-corrective magnet, being fixed to the movable body; and 
a shake-corrective coil, being fixed to fixed body. 



Claims 1 and 6 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/191,653 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent application.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

U. S. Patent  Application  17/191,653
Instant Claim
1. An optical unit with shake-correction function, comprising: 
a movable body comprising a camera module; 
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module; 
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis, and around a second axis intersecting the optical axis and the first axis; and 
a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure, 
wherein the rotational support structure comprises: 
a first annular groove, being provided in the movable body in a state of being coaxial with the optical axis, and 
a plate roller, having a second annular groove facing the first annular groove in a direction of the optical axis; 
a plurality of spherical objects, being inserted into the first annular groove and the second annular groove to roll between the movable body and the plate roller; and 
a pressurization structure, configured to apply a force for bringing the first annular groove and the second annular groove close to each other in the direction of the optical axis, 
wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis, wherein the plate roller is non-magnetic, wherein the pressurization structure comprises: 
a magnetic component, being fixed to one portion in a circumferential direction around the optical axis of the plate roller, and 
a magnet, being fixed to one portion in the circumferential direction of the movable body to attract the magnetic component.
1. An optical unit with shake-correction function, comprising:
a movable body including a camera module;
a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;
a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; and
a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure,
wherein the rotational support structure includes:
a first annular groove, provided in the movable body coaxially with the optical axis;
a plate roller, having a second annular groove facing the first annular groove in the direction of the optical axis; and
a plurality of spherical objects, configured to be inserted into the first annular groove and the second annular groove, and roll between the movable body and the plate roller, and
wherein the gimbal mechanism is configured to rotatably support the plate roller around the first axis.
4. The optical unit with shake-correction function according to claim 1, wherein the plate roller comprises: 
a plate roller annular portion, comprising the second annular groove, and 
a pair of plate roller extension parts, protruding to both sides in the first axis from the plate roller annular portion, and wherein the gimbal mechanism is configured to rotatably support each of the plate roller extension parts around the first axis, wherein, 
as the magnetic component, a first magnetic component fixed to one of the plate roller extension parts, and a second magnetic component fixed to another plate roller extension part are provided, and wherein, when viewed from the direction of the optical axis, as the magnet, a first magnet overlapped with the first magnetic component, and a second magnet overlapped with the second magnetic component are provided.
6. The optical unit with shake-correction function according to claim 5, wherein the plate roller main body includes: 
a pair of plate roller extension parts, protruding from the annular plate portion on both sides in the direction of the first axial; wherein the gimbal mechanism is configured to rotatably support each plate roller extension part on the first axis around the first axis; 
the movable body includes a stopper mechanism fixed to the end plate portion; and
the stopper mechanism includes a stopper part facing one of the plate roller extension parts at an interval from one side in the circumferential direction.



Allowable Subject Matter
Claims 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, the prior art made of record neither shows nor suggests the optical unit with shake-correction function, wherein the plate roller includes: 
a plate roller main body, having an annular plate portion surrounding the optical axis; and 
a second rail member, being fixed to the annular plate portion and surrounding the optical axis; 
wherein the second annular groove is provided in the second rail member; and the second rail member and the first rail member are the same member.
Regarding claim 8, the prior art made of record neither shows nor suggests the  optical unit with shake-correction function, wherein:
the first rail member and the stopper mechanism are made of metal;
a welding mark for fixing the first rail member and the stopper mechanism to each other is provided on surfaces of the first rail member and the stopper mechanism on the side of the end plate portion; and
the end plate portion includes a through-hole capable of receiving the welding mark at a position that overlaps with the welding mark in the direction of the optical axis.
Regarding claim 9, the prior art made of record neither shows nor suggests the optical unit with shake-correction function according to claim 6, wherein the gimbal mechanism includes:
a gimbal frame;
a first connecting mechanism, configured to connect each plate roller extension part and the gimbal frame to be rotatable around the first axis; and
a second connecting mechanism, configured to connect the gimbal frame and the fixed body to be rotatable around the second axis.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF